Exhibit 10.2

SEPARATION BENEFITS AGREEMENT

THIS SEPARATION BENEFITS AGREEMENT (the “Agreement”) is made as of this 02 day
of October, 2006, by and between FIRST NATIONAL BANK OF CHESTER COUNTY, a
wholly-owned subsidiary of First Chester County Corporation and a national
banking association with its principal offices located at 9 North High Street,
West Chester, Pennsylvania (hereinafter referred to as the “Bank”) and CLAY T.
HENRY, an individual residing at 319 Vista Drive, Phoenixville, PA 19460
(hereinafter referred to as “Executive”).

BACKGROUND

WHEREAS, the Bank desires to employ Executive as the Executive Vice President of
Trust and Wealth Advisory Services of the Bank and to provide certain benefits
to Executive in connection with such employment;

WHEREAS, Executive is desirous of securing such employment and such benefits on
the terms and conditions set forth herein; and

WHEREAS, in consideration of the receipt of such employment and such benefits,
Executive is willing to be bound by certain non-compete and non-disclosure
obligations as set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, the parties, intending to be legally bound
hereby agree as follows:

 

  1) TERM OF AGREEMENT.

This Agreement is effective as of the latest to occur of the following dates:
(a) the date this Agreement is executed and delivered by both Executive and the
Bank, (b) the date on which Executive’s employment as officer commences, or
(c) the date set forth above. This Agreement will continue in effect as long as
Executive is actively employed by the Bank, unless Executive and the Bank agree
in writing to termination of this Agreement.

 

  2) TERMINATION COMPENSATION.

If Executive’s employment with the Bank is terminated without “Cause” (as
defined in Section 6) at any time, Executive will receive the “Termination
Benefits” (as defined in Section 3). Executive will also receive the Termination
Benefits if Executive terminates his or her employment for “Good Reason” (as
defined in Section 5).

In order to receive the Termination Benefits, Executive must execute a general
release and waiver of claims that Executive may have against the Bank, its
directors, officers, employees or other affiliates as may be requested by the
Bank.

 

-1-



--------------------------------------------------------------------------------

The Termination Benefits will be paid to Executive under the terms and
conditions hereof, without regard to whether Executive looks for or obtains
alternative employment following Executive’s termination of employment with the
Bank.

 

  3) TERMINATION BENEFITS DEFINED.

For purposes of this Agreement, the term “Termination Benefits” will mean and
include the following;

 

  a) For a period of one year from Executive’s termination (the “Benefit
Period”), payment of Executive’s base salary on the same basis that Executive
was paid immediately prior to Executive’s termination; Payment of any bonus
Executive would otherwise be eligible to receive for the year in which
Executive’s termination occurs and for that portion of the following year which
is included in the Benefit Period, such bonus to be calculated and paid as
provided below; and

 

  b) Continuation during the Benefit Period of all fringe benefits that
Executive was receiving immediately prior to Executive’s termination, including,
without limitation, life, disability, accident and group health insurance
benefits coverage for Executive and Executive’s immediate family (“Fringe
Benefits”), such Fringe Benefits to be provided on substantially the same terms
and conditions as they were provided immediately prior to Executive’s
termination.

 

  c) The bonus component of Executive’s Termination Benefits will equal the sum
of (i) the bonus to which Executive would have been entitled for the year during
which Executive’s termination occurs (calculated after annualizing the Bank’s
consolidated financial results through the date of termination if such bonus is
based upon a percentage of profits) (the “Annual Amount”), and (ii) an amount
equal to the product of (x) the Annual Amount times (y) a fraction the numerator
of which is the number of days in the year following termination which is
included in the Benefit Period and the denominator of which is 365 (the
“Prorated Amount”). Both the Annual Amount and the Prorated Amount will be paid
to Executive not later than March 31st of the year following Executive’s
termination.

Notwithstanding the foregoing, if Executive terminates his or her employment for
Good Reason, Executive’s Termination Benefits will be based upon the Executive’s
salary, bonus and benefits immediately prior to the event that gives rise to
Executive’s right to receive Termination Benefits under this Agreement.

The Bank does not intend to provide duplicative Fringe Benefits. Consequently,
Fringe Benefits otherwise receivable pursuant to this Section will be reduced or
eliminated if and to the extent that Executive receives comparable Fringe
Benefits from any other source (for example, another employer); provided,
however, that Executive will have no obligation to seek, solicit or accept
employment from another employer in order to receive such benefits.

 

-2-



--------------------------------------------------------------------------------

 

  4) CHANGE OF CONTROL DEFINED.

For purposes of this Agreement, a “Change of Control” will be deemed to have
occurred upon the earliest to occur of the following events:

 

  a) the date the shareholders of the Bank (or the Board of Directors, if
shareholder action is not required) approve a plan or other arrangement pursuant
to which the Bank will be dissolved or liquidated;

 

  b) the date the shareholders of the Bank (or the Board of Directors, if
shareholder action is not required) approve a definitive agreement to sell or
otherwise dispose of all or substantially all of the assets of the Bank;

 

  c) the date the shareholders of the Bank (or the Board of Directors, if
shareholder action is not required) and the shareholders of the other
constituent corporation (or its board of directors if shareholder action is not
required) have approved a definitive agreement to merge or consolidate the Bank
with or into such other corporation, other than, in either case, a merger or
consolidation of the Bank in which holders of shares of the common stock of the
Bank (the “Common Stock”) immediately prior to the merger or consolidation, will
hold at least a majority of the ownership of common stock of the surviving
corporation (and, if one class of common stock is not the only class of voting
securities entitled to vote on the election of directors of the surviving
corporation, a majority of the voting power of the surviving corporation’s
voting securities) immediately after the merger or consolidation, which common
stock (and, if applicable, voting securities) is to be held in the same
proportion as such holders’ ownership of Common Stock immediately before the
merger or consolidation;

 

  d) the date any entity, person or group, (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”)), other than the Bank or any of its subsidiaries or
any employee benefit plan (or related trust) sponsored or maintained by the Bank
or any of its subsidiaries, shall have become the beneficial owner of, or shall
have obtained voting control over, more than fifty percent (50%) of the
outstanding shares of the Common Stock; or

 

  e) the first day after the date this Plan is adopted when directors are
elected so that a majority of the Board of Directors shall have been members of
the Board of Directors for less than twenty-four (24) months, unless the
nomination for election of each new director who was not a director at the
beginning of such twenty-four (24) month period was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of such period.

 

-3-



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, the filing of a proceeding
for the reorganization of the Bank under Chapter 11 of the Federal Bankruptcy
Code or any successor or other statute of similar import will not be deemed to
be a Change of Control for the purpose of this Agreement.

 

  5) GOOD REASON DEFINED.

For purposes of this Agreement, the term “Good Reason” will mean and include the
following situations, provided that such situation shall not have occurred
following any circumstance for which the Executive’s employment may otherwise
have been terminated for Cause:

 

  a) any material adverse change in Executive’s status, responsibilities or
Fringe Benefits;

 

  b) any failure to nominate or elect Executive as Executive Vice President of
Trust and Wealth Advisory Services.

 

  c) causing or requiring Executive to report to anyone other than the President
or Chairman of the Board of the Bank;

 

  d) assignment to Executive of duties materially inconsistent with Executive’s
position as Executive Vice President of Trust and Wealth Advisory Services;

 

  e) any reduction of Executive’s annual base salary or annual bonus (or, if
applicable, a change in the formula for determining Executive’s annual bonus
which would have the effect of reducing Executive’s annual bonus as it would
otherwise have been calculated immediately prior to the event that gives rise to
Executives right to receive Termination Benefits as provided in this Agreement)
or other reduction in compensation or benefits, in any such event, having the
effect of reducing Executive’s annual base salary plus annual bonus by more than
10%); or

 

  f) requiring Executive to be principally based at any office or location more
than 50 miles from the current offices of the Bank in West Chester,
Pennsylvania;

 

  g) a Change of Control as defined in Section 4 of this Agreement.

 

  6) CAUSE DEFINED.

For purposes of this Agreement, the term “Cause” will mean and include the
following situations:

 

  a) Executive’s conviction by a court of competent jurisdiction of, or plea of
guilty or nolo contendere to, any criminal offense involving dishonesty or
breach of trust or any felony or crime involving moral turpitude or violation of
the Securities Act of 1933 or the Securities Exchange Act of 1934, or the actual
incarceration of Executive;

 

-4-



--------------------------------------------------------------------------------

 

  b) Executive’s failure to perform the duties reasonably assigned to Executive
by the Board of Directors of the Bank, without reasonable cause or excuse, which
failure or breach continues for more than ten days after written notice thereof
is given to Executive;

 

  c) Executive’s willful failure to follow the good faith lawful instructions of
the Board of Directors of the Bank with respect to the operations of the Bank
and the conduct of its officers;

 

  d) Executive’s intentional violation of the conditions of Executive’s
employment;

 

  e) Executive’s dishonesty or gross negligence in the performance of his
duties;

 

  f) Conduct on the part of the Executive that would bring discredit to the Bank
if publicly disclosed;

 

  g) Executive’s breach of fiduciary duty involving personal profit or benefit,
directly or indirectly, to Executive’s family, friends or affiliated entities;

 

  h) Executive’s violation of any law, rule or regulation governing banks or
bank officers or the recommendation or order issued by a bank regulatory
authority that Executive be removed from employment with the Bank;

 

  i) A material breach by Executive of the Bank’s Code of Conduct;

 

  j) Executive’s unlawful discrimination, including harassment, against the
Bank’s employees, customers, business associates, contractors or visitors;

 

  k) Any final removal or prohibition order to which Executive is subject by a
federal banking agency pursuant to Section 8(c) of the Federal Deposit Insurance
Act;

 

  1) Any act of fraud or misappropriation by Executive; or

 

  m) Intentional misrepresentation of a material fact, or intentional omission
of information necessary to make the information supplied not materially
misleading in any application or other information provided from time to time by
the Executive to the Bank or any director, officer of other representative of
the Bank in connection with the Executive’s employment with the Bank and
performance of Executive’s duties as an employee of the Bank.

 

-5-



--------------------------------------------------------------------------------

This Agreement and Executive’s employment shall also terminate upon Executive’s
death or disability which renders Executive mentally or physically incapable of
performing all of the essential functions of Executive’s responsibilities as
Executive Vice President of Trust and Wealth Advisory Services, taking into
account any reasonable accommodation required by law, and such termination shall
be deemed to be a termination by the Bank with Cause.

Nothing in this Agreement shall be deemed to restrict the Bank’s ability to
terminate Executive’s employment at any time in the Bank’s sole discretion, and
such employment shall be “at will”.

 

  7) CEILING ON BENEFITS.

Under the “golden parachute” rules in the Internal Revenue Code (the “Code”)
Executive will be subject to a 20% excise tax (over and above regular income
tax) on any “excess parachute payment” that Executive receives following a
Change in Control, and the Bank will not be permitted to deduct any such excess
parachute payment. Very generally, compensation paid to Executive that is
contingent upon a Change in Control will be considered a “parachute payment” if
the present value of such consideration equals or exceeds three times
Executive’s average annual compensation from the Bank for the five years prior
to the Change in Control. If payments are considered “parachute payments,” then
all such payments to Executive in excess of Executive’s base annual compensation
will be considered “excess parachute payments” and will be subject to the 20%
excise tax imposed under Section 4999 of the Code.

For example, if Executive’s base annual compensation was $100,000, Executive
could receive $299,000 following a Change in Control without payment of any
excise tax. If Executive received $301,000 in connection with a Change in
Control, however, the entire $301,000 would be considered a parachute payment
and $201,000 of this amount would be considered an excess parachute payment
subject to excise tax.

In order to avoid this excise tax and the related adverse tax consequences for
the Bank, by signing this Agreement, Executive agrees that the Termination
Benefits payable to Executive under this Agreement will in no event exceed the
maximum amount that can be paid to Executive without causing any portion of the
amounts paid or payable to Executive by the Bank following a Change in Control,
whether under this Agreement or otherwise, to be considered an “excess parachute
payment” within the meaning of Section 280G(b) of the Code.

If the Bank believes that these rules will result in a reduction of the payments
to which Executive is entitled under this Agreement, it will so notify Executive
within 60 days following delivery of the “Notice of Termination” described in
Section 8. If Executive wishes to have such determination reviewed, Executive
may, within 30 days of the date Executive is notified of a reduction of
payments, ask that the Bank retain, at its expense, legal counsel, certified
public accountants, and/or a firm of recognized executive compensation
consultants (an “Outside Expert”) to provide an opinion concerning whether, and
to what extent, Executive’s Termination Benefits must be reduced so that no
amount payable to Executive by the Bank (whether under this Agreement or
otherwise) will be considered an excess parachute payment.

 

-6-



--------------------------------------------------------------------------------

The Outside Expert will be as mutually agreed by Executive and the Bank,
provided that if we are not able to reach a mutual agreement the Bank will
select an Outside Expert, Executive will select an Outside Expert, and the two
Outside Experts will select a third Outside Expert to provide the opinion
required under this Section. The determination of the Outside Expert will be
final and binding, subject to any contrary determination made by the Internal
Revenue Service.

If the Bank believes that Executive’s Termination Benefits will exceed the
limitation contained in this Section, it will nonetheless make payments to
Executive, at the times stated above, in the maximum amount that it believes may
be paid without exceeding such limitation. The balance, if any, will then be
paid after the opinion of the Outside Expert has been received.

If the amount paid to Executive by the Bank following a Change in Control is
ultimately determined, pursuant to the opinion of the Outside Expert or by the
Internal Revenue Service, to have exceeded the limitation contained in this
Section, the excess will be treated as a loan to Executive by the Bank and will
be repayable on the 90th day following demand by the Bank, together with
interest at the “applicable federal rate” provided in Section 1274(d) of the
Code.

In the event that the provisions of Sections 280G and 4999 of the Code are
repealed without successor provisions, this Section will be of no further force
or effect.

 

  8) TERMINATION NOTICE AND PROCEDURE.

Any termination by the Bank or Executive of Executive’s employment will be
communicated by written Notice of Termination to Executive, if such Notice of
Termination is delivered by the Bank, and to the Bank, if such Notice of
Termination is delivered by Executive, all in accordance with the following
procedures:

The Notice of Termination will indicate the specific termination provision in
this Agreement relied upon, if applicable, and will set forth in reasonable
detail the facts and circumstances alleged to provide a basis for such
termination.

Any Notice of Termination by the Bank will be in writing signed by the Chairman
of the Board of the Bank or the President of the Bank.

If the Bank furnishes Executive with a Notice of Termination, or if Executive
furnishes the Bank with a Notice of Termination, then the date of Executive’s
termination will be the date such Notice of Termination is deemed given pursuant
to Section 14 of this Agreement.

 

-7-



--------------------------------------------------------------------------------

 

  9) DEFERRAL OF PAYMENTS.

To the extent that any payment under this Agreement, when combined with all
other payments received during the year that are subject to the limitations on
deductibility under Section 162(m) of the Code, exceeds the limitations on
deductibility under Section 162(m) of the Code, such payment will, in the
discretion of the Bank, be deferred to the next succeeding calendar year. Such
deferred amounts will be paid no later than the 60th day after the end of such
next succeeding calendar year, provided that such payment, when combined with
any other payments subject to the Section 162(m) limitations received during the
year, does not exceed the limitations on deductibility under Section 162(m) of
the Code.

 

  10) COMPETITION.

During the Term of this Agreement and for a period of one (1) year following
termination thereof, for any reason whatsoever, Executive shall not, directly or
indirectly: (a) be employed by any other bank or similar financial institution
doing business in Chester County, Pennsylvania; (b) on behalf of a competing
bank or similar financial institution, solicit, engage in, or accept business or
perform any services for any organization or individual that at any time during
the one (1) year ending with Executive’s termination was a Bank client, customer
or affiliate, or a source of business with which or who Executive dealt or had
any contact during the term of Executive’s employment with the Bank; (c) solicit
any employee of the Bank for the purpose of inducing such employee to resign
from the Bank; nor (d) induce or assist others in engaging in the activities
described in subparagraphs (a) through (c) above. Notwithstanding the foregoing
if Executive’s employment is terminated within two years following a Change of
Control (as defined in Section 4), the provisions of clause (a) of the prior
sentence shall be null and void and Executive shall be entitled to be employed
by any bank or financial institution doing business in Chester County,
Pennsylvania or in any other location.

 

  11) DISCLOSURE OF CONFIDENTIAL INFORMATION.

During the period during which Executive is employed by the Bank and following
the voluntary or involuntary termination of Executive’s employment with the Bank
for any reason whatsoever, Executive shall not use for any non-Bank purpose or
disclose to any person or entity any confidential information acquired during
the course of employment with the Bank. Executive shall not, directly or
indirectly, copy, take, or remove from the Bank’s premises, any of the Bank’s
books, records, customer lists, or any other documents or materials. The term
“confidential information” as used in this Agreement includes, but is not
limited to, records, lists, and knowledge of the Bank’s customers, suppliers,
methods of operation, processes, trade secrets, methods of determination of
prices and rates, financial condition, as the same may exist from time to time.

 

  12) SUCCESSORS.

The Bank will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Bank or any of its subsidiaries to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Bank would be required to perform it if no such succession had taken place.
Failure of the Bank to obtain such assumption and agreement prior to the
effectiveness of any such succession will be a breach of this Agreement and will
entitle Executive to compensation in the same amount and on the same terms to
which Executive would be entitled hereunder if Executive terminates his or her
employment for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective will be
deemed the date of Executives termination. As used in this agreement “the Bank”
will mean “the Bank” as hereinbefore defined and any successor to its business
and/or assets which assumes and agrees to perform this Agreement by operation of
law or otherwise.

 

-8-



--------------------------------------------------------------------------------

 

  13) BINDING AGREEMENT.

This Agreement will inure to the benefit of and be enforceable by Executive and
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, will be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there is no such designee, to Executive’s
estate.

 

  14) NOTICES.

For purposes of this Agreement, notices and all other communications provided
for in this Agreement will be in writing and will be deemed to have been duly
given when personally delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to
Executive at the last address Executive has filed in writing with the Bank or,
in the case of the Bank, at its main office, attention of the Chairman of the
Board of Directors, or to such other address as either party may have furnished
to the other in writing in accordance herewith, except that notice of change of
address will be effective only upon receipt.

 

  15) MISCELLANEOUS.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by
Executive and the Chairman of the Board of the Bank. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement. The validity, interpretation, construction and performance of this
Agreement will be governed by the laws of the State of Pennsylvania without
regard to its conflicts of law principles. All references to sections of the
Exchange Act or the Code will be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder will be paid
net of any applicable withholding required under federal, state or local law.
The obligations of the Bank that arise prior to the expiration of this Agreement
will survive the expiration of the term of this Agreement.

 

-9-



--------------------------------------------------------------------------------

 

  16) VALIDITY.

The invalidity or unenforceability of any provision of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement,
which will remain in full force and effect.

 

  17) COUNTERPARTS.

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

  18) EXPENSES.

If a good faith dispute arises with respect to the enforcement of Executive’s
rights under this Agreement or if any arbitration or legal proceeding is brought
in good faith to enforce or interpret any provision contained herein, or to
recover damages for breach hereof, each party shall be responsible for his, her
or its own attorneys’ fees, costs and disbursements incurred as a result of such
dispute or legal proceeding.

 

  19) PAYMENT OBLIGATIONS ABSOLUTE.

The Bank’s obligation to pay Executive the Termination Benefits in accordance
with the provisions herein will be absolute and unconditional and will not be
affected by any circumstances; provided, however, that the Bank may apply
amounts payable under this Agreement to any debts owed to the Bank by Executive
on the date of Executive’s termination. All amounts payable by the Bank in
accordance with this Agreement will be paid without notice or demand. If the
Bank has paid Executive more than the amount to which Executive is entitled
under this Agreement, the Bank will have the right to recover all or any part of
such overpayment from Executive or from whomsoever has received such amount.

20) SPECIFIC PERFORMANCE. Executive acknowledges and agrees that the Bank’s
remedies at law for a breach of any of the provisions of Section 10 or
Section 11 would be inadequate and the Bank would suffer irreparable damages as
a result of such breach. In recognition of this fact, Executive agrees that, in
the event of such a breach, in addition to any remedies at law, the Bank,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available; provided, however, that if the Bank does not institute and prevail
in an action to obtain such an equitable remedy, the Bank shall re-pay and
otherwise reimburse Executive for the payments and benefits which the Bank
ceased making or providing, and interest on such payments at the Bank’s prime
rate.

 

  21) ENTIRE AGREEMENT.

This Agreement sets forth the entire agreement between Executive and the Bank
concerning the subject matter discussed in this Agreement and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations, or warranties, whether written or oral, by any officer,
employee or representative of the Bank. Any prior agreements or understandings
with respect to the subject matter set forth in this Agreement are hereby
terminated and canceled.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above,

 

FIRST NATIONAL BANK OF CHESTER COUNTY By:  

/s/ Deborah R. Pierce

  Deborah R. Pierce   Executive Vice President   Human Resources and
Administration

/s/ Clay T. Henry

CLAY T. HENRY

 

-11-



--------------------------------------------------------------------------------

AMENDMENT TO EXECUTIVE AGREEMENT

THIS AMENDMENT (the “Amendment”) is made as of December 24, 2008, by and between
FIRST NATIONAL BANK OF CHESTER COUNTY, a wholly-owned subsidiary of First
Chester County Corporation and a national banking association (individually, the
“Corporation” and “Bank,” respectively, and collectively, “FNB”) and Clay T.
Henry (“Executive”).

BACKGROUND

WHEREAS, FNB and Executive entered into an agreement, dated as of October 2,
2006 (the “Executive Agreement”) under which Executive is entitled to certain
payments and benefits in connection with Executive’s termination of employment
from FNB in certain circumstances (“Severance”);

WHEREAS, FNB and Executive have determined it is in their mutual best interest
to modify the Severance available under the Executive Agreement in order for FNB
to qualify for participation in the Capital Purchase Program established by the
U. S. Treasury pursuant to the Emergency Economic Stabilization Act of 2008;

WHEREAS, it is in the best interests of Executive and FNB to amend the Executive
Agreement to comply with final regulations issued by the Internal Revenue
Service under Section 409A of the Internal Revenue Code of 1986, as amended,
(the “Code”) in order for Executive to avoid the adverse tax consequences that
would arise from a failure to comply with Code Section 409A, including the
accelerated recognition of income by Executive and an imposition of an
additional 20% excise tax on Severance payable to Executive under the Executive
Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, the parties, intending to be legally bound
hereby amend the Executive Agreement by eliminating Section 9 in its entirety
and replacing it with the following new Section 9:

 

  9. Restrictions and Limitations

(a) In General Notwithstanding any provision of this Agreement or any other
compensation arrangement to the contrary, in the event that FNB participates in
the Capital Purchase Program established by the U. S. Treasury pursuant to the
Emergency Economic Stabilization Act of 2008 (the “CPP”), Executive agrees that
the benefits and payments otherwise due Executive under this Agreement and other
compensation arrangements with FNB shall be restricted, modified or eliminated
as is necessary to satisfy the requirements of 31 CFR Part 30 or such other
guidance or regulations promulgated by the U. S. Treasury under the CPP (“CPP
Regulations”), including but not limited to the limitations and restrictions
described in Section 16(b) and (e).



--------------------------------------------------------------------------------

(b) Limitation on Severance If Executive is or becomes a “senior executive
officer” (SEO), within the meaning of the CPP Regulations, Executive agrees that
during the period the U. S. Treasury holds an equity or debt position of FNB
acquired under the CPP, the present value of all benefits and payments otherwise
due Executive under this Agreement and all other compensation arrangements with
FNB on account of Executive’s “applicable severance from employment,” as defined
under the CPP Regulations, shall be limited to 2.99 times Executive’s “base
amount,” as defined under the CPP Regulations.

(c) Recovery of Certain Payments If Executive is or becomes an SEO, Executive
agrees that any payments made to Executive during the period the U. S. Treasury
holds an equity or debt position of FNB acquired under the CPP under this
Agreement or other bonus or incentive compensation arrangements with FNB, shall
be subject to recovery by FNB at anytime to the extent such payments were based
on materially inaccurate financial statements or any other materially inaccurate
performance metric.

(d) Compliance with Code Section 409A For purposes of this Agreement,
Executive’s termination of employment shall mean Executive’s “separation from
service” as defined under Code Section 409A. Each payment under this Agreement
that is determined to be subject to Section 409A shall be treated as a separate
payment. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement. Notwithstanding
any provision of this Agreement to the contrary, if Executive is a “specified
employee” (as defined in Section 409A of the Code) as of his “separation from
service” (as defined in Section 409A of the Code), then the payment of any
amounts payable hereunder that are subject to Section 409A of the Code shall be
postponed in compliance with Section 409A (without any reduction in such
payments ultimately paid or provided to Executive) until the first payroll date
that occurs after the date that is six (6) months following Executive’s
“separation from service.” Any such postponed payments shall be paid in a lump
sum to Executive on the first payroll date that occurs after the date that is
six (6) months following Executive’s “separation from service.” If Executive
dies during the postponement period prior to the payment of the postponed
amount, the amounts withheld on account of Section 409A shall be paid to
Executive’s estate within sixty (60) days after the date of his death.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

FIRST NATIONAL BANK OF CHESTER COUNTY By:  

/s/ Kevin C. Quinn

        Kevin C. Quinn, President EXECUTIVE

/s/ Clay T. Henry

Clay T. Henry